DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's R.C.E. submission filed on March 7, 2022 has been entered.
The claim amendment received September 9, 2022 has been entered.  Claims 1 and 16 were amended.  Claims 22-24 were added.  Claims 10, 11, 13, and 15 are cancelled claims.  Claims 1-9, 12, 14, and 16-24 are pending.  The previous election of species is withdrawn and previously withdrawn claims 7 and 9 are now under consideration.
The declaration received on September 9, 2022 is considered persuasive to demonstrate unexpectedly improved results for currently claimed compounds over unsubstituted compounds.  The previous obviousness rejections over Takiguchi et al. (EP 1 238 981 A2) are now withdrawn.
The rejection of claims 1-6, 8, and 10-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the November 5, 2021 office action is withdrawn.
The rejection of claims 1-6, 8, and 10-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the November 5, 2021 office action is withdrawn.
The rejection of claims 1-6, 8, and 10-18 under 35 U.S.C. 103(a) as being unpatentable over Takiguchi et al. (EP 1 238 981 A2) is withdrawn in view of the declaration received September 9, 2022 and the amendment received September 9, 2022.
The rejection of claims 19 and 20 under 35 U.S.C. 103(a) as being unpatentable over Takiguchi et al. (EP 1 238 981 A2) in view of Ma et al. (WO 2009/021126 A2) is withdrawn in view of the declaration received September 9, 2022 and the amendment received September 9, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 14, and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in the rejections based upon their respective dependence upon a rejected claim.
Independent claim 1 recites “R1, R2, R3, and R4 may represent mono, di, tri, or tetra substitutions, or no substitutions” then later recites “at least one R1 is other than hydrogen, at least one R2 is other than hydrogen, at least one R3 is other than hydrogen, at least one R4 is other than hydrogen”.  The provision that at least one of each of R1 to R4 is required to be something other than hydrogen contradicts the limitation that each R1 to R4 may represent “no substitutions”.  Applicant has recited each R1 to R4 must be at least one substitution group and accordingly, also reciting the R1 to R4 may represent no substitutions renders the claim indefinite.
Claims 2 to 5 provide for R1 to R4 groups, respectively, to be selected as hydrogen, but the limitations are unclear because claim 1 requires at least one of each of R1 to R4 groups must be other than hydrogen.  The limitations in claim 2 to 5 appear to provide for R1 to R4 groups, respectively, to be selected only as hydrogen.  It is unclear if claims 2 to 5 also require at least one group that is not hydrogen to be selected for at least one of each of R1 to R4, respectively, or if claims 2 to 5 provide for compounds having no substitutions (all hydrogen), which are outside the scope of independent claim 1 upon which claims 2 to 5 depend.
Claims 1, 16 and 20 each use the phrase “may represent” when defining variables.  Use of the word “may” introduces ambiguity with respect to whether or not the variables can have meanings other than the groups specifically recited.  The word “may” introduces optional-type language into the limitations and renders the claims indefinite.
Independent claim 16 recites “R1, R2, R3, and R4 may represent mono, di, tri, or tetra substitutions, or no substitutions” then later recites “at least one R1 is other than hydrogen, at least one R2 is other than hydrogen, at least one R3 is other than hydrogen, at least one R4 is other than hydrogen”.  The provision that at least one of each of R1 to R4 is required to be something other than hydrogen contradicts the limitation that each R1 to R4 may represent “no substitutions”.  Applicant has recited each R1 to R4 must be at least one substitution group and accordingly, also reciting the R1 to R4 may represent no substitutions renders the claim indefinite.
Claim 3 recites “aryl with 6 or fewer atoms in the ring”.  There is insufficient antecedent basis for “the ring” in the claim.   The term “a ring” is suggested in place of “the ring”.
Claim 4 recites “aryl with 6 or fewer atoms in the ring”.  There is insufficient antecedent basis for “the ring” in the claim.   The term “a ring” is suggested in place of “the ring”.

Clarification and/or correction are required.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.
Applicant argues on page 6 of 12 that “no substitution” “is used to refer to instances where each of the  R variables (e.g., R1) is hydrogen”.  The office is apprised of applicant’s interpretation of the term “no substitutions”, but the claim amendment dated 09/09/2022 has introduced a new 35 U.S.C. 112 (b) issue with respect to the term.  The amended claims expressly require at least one of each of R1 to R4 be other than hydrogen.  Accordingly, an instance where each of the R1 to R4 variables is hydrogen is not present given the added provision.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kappaun, S., Slugovc, C., & List, E. J. (2008). Phosphorescent organic light-emitting devices: working principle and iridium based emitter materials. International journal of molecular sciences, 9(8), 1527-1547.
Tavasli, Mustafa, et al. "A Tris‐Cyclometalated Iridium (III) Complex of 2‐(5, 5‐Dioxido‐dibenzothiophen‐3‐yl) pyridine: Synthesis, Structural, Redox and Photophysical Properties." (2007): 4808-4814.

The references describe iridium metal complexes with pyridine-containing ligands that are considered relevant to the field of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786